

	

		II

		109th CONGRESS

		1st Session

		S. 2047

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Obama (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To promote healthy communities. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Healthy Communities Act of

			 2005.

		2.FindingsCongress finds as follows:

			(1)Environmental

			 quality is a leading health indicator. An estimated 25 percent of preventable

			 illnesses worldwide can be attributed to poor environmental quality.

			(2)Many diseases are

			 caused or exacerbated by environmental hazards, including cancer, heart

			 disease, asthma, birth defects, behavioral disorders, infertility, and

			 obesity.

			(3)Of the chemicals

			 produced in the United States annually in quantities greater than 10,000

			 pounds, only 43 percent have been tested for their potential human toxicity and

			 only 7 percent have been studied to assess effects on development.

			(4)Approximately

			 126,000,000 people in the United States live in areas of non-attainment for

			 pollutants that have health-based standards. In 1997, approximately 43 percent

			 of the population of the United States lived in areas designated as

			 non-attainment areas for established health-based standards for ozone.

			(5)In the United

			 States, air pollution alone is estimated to be associated with 50,000 premature

			 deaths and an estimated $50,000,000,000 in health-related costs

			 annually.

			(6)In children,

			 environmental toxins are estimated to cause up to 35 percent of asthma cases,

			 up to 10 percent of cancer cases, and up to 20 percent of neurobehavioral

			 disorders.

			(7)Almost 400,000

			 children have elevated blood lead levels. In 2002, researchers reported that

			 100 percent of childhood lead poisoning resulted from environmental lead

			 exposure. If not detected early, lead poisoning in children is associated with

			 behavioral and learning problems, slowed growth, impaired hearing, and damage

			 to the kidneys, brain, and bone marrow.

			(8)Studies have

			 found that the reduction of blood lead levels in children from 1976 to 1999 led

			 to an economic benefit of approximately $319,000,000,000.

			(9)Elevated lead

			 levels can also harm adults by causing difficulties during pregnancy, high

			 blood pressure, digestive problems, nerve disorders, memory and concentration

			 problems, and muscle and joint pain.

			(10)Minority

			 Americans are at greater risk of exposure to environmental toxins. Research has

			 shown that 3 of every 5 individuals of African-American or Latino background

			 live in communities with 1 or more toxic waste sites. More than 15,000,000

			 African-Americans, more than 8,000,000 Hispanics, and about 50 percent of Asian

			 and Pacific Islanders and Native Americans are living in communities with 1 or

			 more abandoned or uncontrolled toxic waste sites.

			(11)Communities with

			 existing incinerators are significantly more likely to have a large percentage

			 of minorities. Communities where incinerators are proposed to be located have

			 minority populations that are 60 percent higher and property values 35 percent

			 lower than other communities.

			3.Advisory

			 committee on environmental health

			(a)In

			 GeneralThe Secretary of Health and Human Services (referred to

			 in this section as the Secretary), in collaboration with the

			 Administrator of the Environmental Protection Agency (referred to in this

			 section as the Administrator), shall establish an independent,

			 5-year Advisory Committee on Environmental Health (referred to in this section

			 as the Committee).

			(b)Membership

				(1)In

			 generalThe Committee shall be composed of members with academic

			 training and practical experience in—

					(A)the areas

			 of—

						(i)environmental

			 health and public health;

						(ii)environmental

			 justice;

						(iii)community-based

			 participatory research;

						(iv)adult and child

			 health and development;

						(v)data collection,

			 analysis, and reporting;

						(vi)health and

			 health care disparities;

						(vii)community

			 engagement and mobilization, including grassroots organizing and

			 community-level activism in communities with health disparity populations;

			 and

						(viii)urban,

			 suburban, rural, and regional planning; and

						(B)other areas

			 determined appropriate by the Secretary.

					(2)TermMembers

			 of the Committee shall serve on the Committee for the life of the

			 Committee.

				(3)SelectionThe

			 Secretary shall appoint members of the Committee from health disparity

			 populations. No candidate for appointment on the Committee shall be asked to

			 provide non-relevant information, such as voting record, political party

			 affiliation, or position on particular policies.

				(4)Prohibition

			 against federal employeesNo member of the Committee may be a

			 Federal employee.

				(c)ChairpersonMembers

			 of the Committee shall select a chairperson from among the members of the

			 Committee, who shall serve a 1-year term.

			(d)MeetingsThe

			 Committee shall meet not less frequently than 3 times per year.

			(e)Duties of the

			 committeeThe Committee shall review environmental health data

			 and studies, as well as Federal environmental health research and programmatic

			 initiatives, in order to—

				(1)assess the impact

			 of Federal laws, policies, programs, and practices on environmental health and

			 environmental justice;

				(2)identify and

			 recommend ways to—

					(A)draft new or

			 modify existing Federal laws needed to improve environmental health;

					(B)ensure compliance

			 with Federal laws related to environmental health;

					(C)address gaps in

			 environmental health research or programs at the Federal level, particularly

			 research or programs that address the needs of health-disparity

			 populations;

					(D)prevent or

			 mitigate harm from Federal policies and federally operated or supported

			 programs and practices, that may adversely affect environmental health and

			 environmental justice;

					(E)increase

			 coordination and integration of interagency environmental health and

			 environmental justice initiatives; and

					(F)promote efforts

			 to meet Healthy People 2010 goals and objectives relating to environmental

			 health;

					(3)assist in the

			 development of the Environmental Health Report Card;

				(4)assist in the

			 development of the Health Action Zone Program, including identification of

			 eligible communities; and

				(5)conduct other

			 activities at the request of the Secretary.

				(f)Vulnerable

			 populationsThe Committee shall include specific focus on health

			 disparity populations in completion of all duties of the Committee.

			(g)CollaborationTo

			 the extent possible, the Committee shall seek input from new or existing

			 Federal committees on environmental health and environmental justice issues,

			 including the Federal Interagency Working Group on Environmental Justice and

			 the National Environmental Justice Advisory Council.

			(h)Public

			 input

				(1)Public

			 noticeThe Chairperson of the Committee shall provide public

			 notice of the availability of draft recommendations not less than 90 days prior

			 to the date of finalization of such recommendations.

				(2)ConsiderationThe

			 Committee shall solicit and take into consideration public review and comment

			 on draft recommendations pursuant to this section.

				(i)Personnel

				(1)Detail of

			 government employeesAny Federal Government employee may be

			 detailed to the Committee without reimbursement, and such detail shall be

			 without interruption or loss of civil service status or privilege.

				(2)Staff,

			 information, or other assistanceThe Secretary and the

			 Administrator of the Environmental Protection Agency shall provide to the

			 Committee such staff, information, and other assistance as may be necessary to

			 carry out the duties of the Committee.

				(j)ReportsOn

			 an annual basis, the Committee shall compile and submit the Committee's

			 findings and recommendations to the public and Congress.

			(k)Federal

			 responseNot later than 1 year after the date the Committee

			 submits a report under subsection (j), the Secretary and the Administrator

			 shall propose a plan to implement relevant recommendations of the Committee

			 included in such report.

			(l)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Committee such sums as may be necessary to carry out the objectives of this

			 section.

			4.Environmental

			 health report card

			(a)In

			 generalThe Director of the Centers for Disease Control and

			 Prevention (referred to in this section as the Director), in

			 collaboration with the Administrator of the Environmental Protection Agency

			 (referred to in this section as the Administrator), shall assess

			 and report the environmental health of the Nation and, to the extent possible,

			 for each State.

			(b)Environmental

			 health report cardThe Director and the Administrator shall

			 prepare an Environmental Health Report Card (referred to in this section as a

			 Report Card) for the Nation and, to the extent possible, for

			 each State on a biennial basis, that includes the—

				(1)potential risk of

			 high or cumulative exposure to environmental toxicants and pollutants—

					(A)taking into

			 consideration the prevalence and health effect;

					(B)including those

			 measured in the National Report on Human Exposure to Environmental

			 Chemicals;

					(C)including those

			 that are man-made, natural, and biogenic; and

					(D)that are present

			 in the air, water, or soil;

					(2)burden of acute

			 and chronic disease empirically shown to be associated with or exacerbated by

			 exposure to environmental toxicants or pollutants;

				(3)demographic

			 characteristics of populations that are most affected by overexposure to

			 environmental toxicants or pollutants; and

				(4)environmental

			 health resources and initiatives, including national and State health tracking

			 and biomonitoring activities.

				(c)ReportThe

			 Director, in collaboration with the Administrator, shall—

				(1)submit each

			 Report Card to Congress; and

				(2)make each Report

			 Card readily available in print and electronically to each State and to the

			 public.

				(d)AdaptableEach

			 Report Card shall be able to be adapted by local agencies in order to rate or

			 report local environmental quality.

			(e)ConsultationIn

			 developing a Report Card, the Director, in collaboration with the

			 Administrator, shall consult with the Advisory Committee on Environmental

			 Health established under section 3 and incorporate the recommendations set

			 forth by the Committee.

			(f)Updated

			 reportEach Report Card that is prepared after the initial Report

			 Card shall include trend analysis for the Nation, and, to the extent possible,

			 for each State, in order to track progress in meeting established national

			 goals and objectives for improving environmental health (including Healthy

			 People 2010), and to inform policy and program development.

			5.Health action

			 zones

			(a)PurposeThe

			 Secretary of Health and Human Services (referred to in this section as the

			 Secretary), in collaboration with the Administrator of the

			 Environmental Protection Agency, shall establish the Health Action Zone Program

			 for comprehensive environmental health improvement activities.

			(b)Health action

			 zone program

				(1)In

			 generalThe Secretary shall award not less than 10 Health Action

			 Zone Program grants to eligible communities each year. The duration of each

			 grant shall be 5 years.

				(2)Eligible

			 communities

					(A)IdentificationThe

			 Advisory Committee on Environmental Health, established under section 3, shall

			 identify eligible communities under this section, pursuant to subparagraph (B),

			 and report such identifications to the Secretary and the public.

					(B)Types of

			 communitiesEligible communities under this section shall be

			 communities that are most at risk, or at greatest disproportionate risk, for

			 adverse health outcomes from environmental toxicants and pollutants, as

			 measured by—

						(i)proximity to

			 sites with high levels of environmental toxicants or pollutants, or high levels

			 of exposure to environmental toxicants or pollutants, including those that

			 are—

							(I)measured in the

			 National Report on Human Exposure to Environmental Chemicals;

							(II)man-made,

			 natural, or biogenic; or

							(III)in air, water,

			 or soil;

							(ii)burden of

			 disease and health conditions that may be caused or exacerbated by

			 environmental toxicants or pollutants;

						(iii)level of

			 community health and economic resources available; and

						(iv)other factors

			 determined appropriate by the Advisory Committee on Environmental

			 Health.

						(3)NotificationThe

			 Secretary shall solicit applications for Health Action Zone Program grants from

			 communities identified by the Advisory Committee on Environmental Health

			 pursuant to paragraph (2).

				(4)Applications

					(A)In

			 generalAn eligible community that desires to receive a Health

			 Action Zone Program grant shall submit an application to the Secretary at such

			 time, in such manner, and accompanied by such information as the Secretary may

			 require, including a strategic plan described in subparagraph (B) and a

			 description of the community advisory board under subparagraph (C).

					(B)Strategic

			 plan

						(i)In

			 generalAn eligible community shall include in an application

			 under subparagraph (A) a strategic plan that shall—

							(I)describe the

			 proposed activities pursuant to subsection (c);

							(II)report the

			 extent to which local institutions and organizations and community residents

			 have participated in the strategic plan development;

							(III)identify State,

			 local, and private resources that will be available;

							(IV)describe the

			 private and public partnerships to be used, which may include partnerships with

			 community-based organizations and advocacy groups, institutions of higher

			 education, federally qualified health centers, academic medical centers,

			 hospitals, health plans, public health departments, elected officials, and

			 other public and private entities;

							(V)identify Federal

			 funding needed to support the proposed activities; and

							(VI)report the

			 baselines, methods, and benchmarks for measuring the success of activities

			 proposed in the strategic plan, including health and environmental health

			 outcomes and community engagement and participation.

							(ii)Technical

			 assistanceThe Secretary shall provide technical assistance, as

			 needed, for the development and implementation of strategic plans in—

							(I)the areas

			 of—

								(aa)public

			 health;

								(bb)environmental

			 health;

								(cc)environmental

			 justice;

								(dd)community-based

			 participatory research;

								(ee)health tracking,

			 biomonitoring, and other relevant exposure technologies;

								(ff)health and

			 health care disparities; and

								(gg)human disease

			 genetics; and

								(II)other areas

			 determined appropriate by the Secretary.

							(C)Community

			 advisory board

						(i)In

			 generalIn order to receive a Health Action Zone Program grant

			 under this section, a community shall have a community advisory board.

						(ii)Members

							(I)From

			 communityThe majority of the members of a community advisory

			 board under clause (i) shall be individuals that will benefit from the

			 activities or services provided by the grants under this section.

							(II)RepresentativesA

			 community advisory board shall include representatives from the respective

			 State health department and county or local health department, community-based

			 organizations, environmental and public health experts, health care

			 professionals and providers, nonprofit leaders, community organizers, and

			 elected officials.

							(iii)DutiesA

			 community advisory board shall—

							(I)oversee the

			 functions and operations of Health Action Zone Program grant activities;

							(II)assist in the

			 evaluation of such activities; and

							(III)prepare an

			 annual report that—

								(aa)describes the

			 progress towards achieving stated goals; and

								(bb)recommends

			 future courses of action.

								(c)Use of

			 fundsAn eligible community that receives a grant under this

			 section may use the grant funding to—

				(1)promote disease

			 prevention and health promotion, particularly for health disparity

			 populations;

				(2)facilitate

			 partnerships between health care providers, public and environmental health

			 agencies, academic institutions, community based or advocacy organizations,

			 elected officials, professional societies, and other stakeholder groups;

				(3)enhance the local

			 capacity for environmental health data collection and reporting, which may

			 include using information from health tracking and biomonitoring;

				(4)coordinate and

			 integrate economic development, healthcare and social services, transportation,

			 education, community, and physical development plans, as well as policymaking

			 and other related activities at the local level to comprehensively address

			 environmental health concerns;

				(5)mobilize

			 financial and other resources from the public and private sector to increase

			 local capacity to address environmental health issues;

				(6)build upon

			 existing environmental and economic efforts to address contaminated sites

			 through the Department of Health and Human Services, the Environmental

			 Protection Agency, and other Federal and State programs that address public

			 health and the environment;

				(7)identify and

			 assess factors relating to the historical contamination of the community, in

			 order to mitigate ongoing or prevent future occurrences, including

			 examining—

					(A)the historical

			 use of planning mechanisms such as zoning practices;

					(B)noncompliance

			 with environmental laws and public health codes; and

					(C)abuse of

			 extraterritorial jurisdiction or redlining;

					(8)support the

			 training of staff in communication and outreach to the general public,

			 particularly those at disproportionate risk from environmental health

			 hazards;

				(9)assist eligible

			 communities in meeting Healthy People 2010 objectives relating to environmental

			 health; and

				(10)aid eligible

			 communities in developing environmental management systems to improve the

			 processes and actions that an organization undertakes to meet its business and

			 environmental goals.

				(d)Planning

			 grant

				(1)In

			 generalAt the discretion of the Secretary, an eligible community

			 may receive a 1-time planning grant to—

					(A)establish or

			 strengthen State or local partnerships;

					(B)identify Federal,

			 State, or local resources;

					(C)research

			 promising health practices and models;

					(D)develop a

			 strategic plan for community intervention;

					(E)create necessary

			 data collection systems or linkages to facilitate baseline and follow-up data

			 assessment and evaluation;

					(F)engage target

			 communities in all planning activities, including formation of a community

			 advisory board; and

					(G)prepare a Health

			 Action Zone Program grant application.

					(2)DurationThe

			 duration of each planning grant shall be 1 year.

				(3)Eligible

			 communities not receiving planning grantsAn eligible community

			 that does not receive a planning grant under this subsection shall still be

			 eligible to receive a Health Action Zone Program grant under this

			 section.

				(e)Evaluation

				(1)In

			 generalThe Secretary, directly or through contract, shall

			 conduct an evaluation of the Health Action Zone Program in order to determine

			 success in achieving the purpose of such program.

				(2)ReportsFindings

			 from the evaluation under paragraph (1) shall be reported to Congress and the

			 public annually.

				(f)Supplement, not

			 supplantGrant funds received under this section shall be used to

			 supplement, and not supplant, funding that would otherwise be used for

			 activities described under this section.

			(g)PriorityIn

			 awarding grants under this section, the Secretary—

				(1)shall give

			 priority to communities that do not have sites already listed on the National

			 Priorities List for which remediation activities are actively ongoing, as

			 determined by the Environmental Protection Agency; and

				(2)may give priority

			 to empowerment zones and enterprise communities designated pursuant to section

			 1391 of the Internal Revenue Code of 1986.

				(h)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $50,000,000 for fiscal year 2006 and $50,000,000 for

			 each of the fiscal years 2007 through 2010.

			6.Environmental

			 health research

			(a)In

			 generalThe Secretary of Health and Human Services (referred to

			 in this section as the Secretary), in collaboration with the

			 Administrator of the Environmental Protection Agency, the Director of the

			 Centers for Disease Control and Prevention, and the Director of the National

			 Institutes of Health, shall expand and intensify environmental health

			 research.

			(b)Areas of

			 focusThe Secretary shall expand research on the

			 following:

				(1)The health

			 effects of environmental toxins, which shall include expansion and

			 intensification of biomonitoring, in order to—

					(A)monitor the

			 presence and concentration of designated chemicals;

					(B)measure toxic

			 chemical exposure levels by testing blood, tissue, saliva, exhaled breath, and

			 urine samples from nationwide volunteers;

					(C)identify the role

			 of genetic and nongenetic susceptibility factors such as underlying disease

			 rates, social demographics, psychosocial factors, community access to

			 nutritional food and opportunities for recreational exercise, and other factors

			 in modifying health outcomes from environmental pollutants; and

					(D)determine the

			 availability of and compliance with ethical guidelines when collecting samples

			 and conducting research.

					(2)The contribution

			 of differential exposure to environmental toxicants and pollutants to racial,

			 ethnic, age, gender, and socioeconomic position disparities in health.

				(3)The methods to

			 assess the cumulative risk of exposure or cumulative exposure to multiple

			 pollutants from a variety of sources over time.

				(4)The methods and

			 tools to assess overall environmental community health, including—

					(A)the presence,

			 level, and type of environmental contaminants;

					(B)the burden of

			 disease and other health conditions;

					(C)predisposing

			 factors such as race, ethnicity, socioeconomic position, access to healthcare,

			 geography, and cultural practices;

					(D)available local

			 health care resources; and

					(E)other factors

			 determined appropriate by the Secretary.

					(c)State

			 biomonitoring capacity

				(1)In

			 generalThe Secretary, acting through the Director of the Centers

			 for Disease Control and Prevention (referred to in this subsection as the

			 Director), shall provide grants to States to enable the States

			 to develop or expand the capacity of such States to conduct biomonitoring in

			 order to, with respect to environmental toxicants and pollutants—

					(A)detect and

			 monitor exposure;

					(B)assess or predict

			 population and individual health risk as a result of exposure;

					(C)develop and

			 implement interventions to reduce exposure;

					(D)evaluate the

			 effectiveness of interventions to reduce exposure;

					(E)monitor trends in

			 exposure over time; and

					(F)conduct other

			 biomonitoring-related activities, as determined appropriate by the

			 Director.

					(2)ReportEach

			 State that receives a grant under this subsection shall report to the Director

			 and to the public, information on the biomonitoring findings and activities

			 pursuant to paragraph (1).

				(3)CoordinationThe

			 Director shall ensure, to the extent possible, that each State that receives a

			 grant under this subsection demonstrates the—

					(A)coordination and

			 integration of biomonitoring activities throughout the State; and

					(B)interoperability

			 of data collection and reporting systems with neighboring States for the

			 formation of regional networks.

					(4)Technical

			 assistanceThe Secretary, acting through the Director, shall

			 directly or through grants or contracts, or both, provide technical assistance

			 to States in the establishment and operation of the State biomonitoring system,

			 including providing—

					(A)training for

			 environmental health personnel and for other appropriate personnel to develop

			 environmental health leadership capacity at the State and local level,

			 including investigative, diagnostic, analytical, risk communication, and

			 response and prevention capabilities;

					(B)assistance in

			 improving relevant regional and State laboratory capacity and other activities

			 to complement State and local investigative capabilities;

					(C)assistance in

			 establishing a computerized data collection, reporting, and processing system;

			 and

					(D)any other

			 technical assistance the Secretary or Director determines to be

			 necessary.

					(5)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $50,000,000 for fiscal year 2006 and such sums as may be

			 necessary for the 4 succeeding fiscal years.

				(d)TranslationThe

			 Secretary shall promote translation and dissemination of findings to—

				(1)inform the

			 public; and

				(2)facilitate use by

			 States and communities to address environmental health concerns.

				(e)Integration of

			 effortsThe Secretary shall incorporate the data collected

			 pursuant to this section with existing data collection efforts, including the

			 following surveys and registries as appropriate:

				(1)The National

			 Electronic Disease Surveillance System.

				(2)State birth

			 defects surveillance systems.

				(3)Surveillance

			 Epidemiology and End Results and State cancer registries.

				(4)State asthma

			 surveillance systems.

				(5)The National

			 Health and Nutrition Examination Survey.

				(6)The Behavioral

			 Risk Factor Surveillance System.

				(7)The Substance

			 Release/Health Effects Database.

				(8)State blood lead

			 surveillance systems.

				(9)The Hazardous

			 Substances Emergency Events Surveillance System.

				(10)The Health Alert

			 Network.

				(11)The National

			 Hospital Discharge Survey.

				(12)The National

			 Ambulatory Medical Care Survey.

				(13)The National

			 Health Interview Survey.

				(14)The

			 Environmental Public Health Tracking Network.

				(15)The National

			 Report on Human Exposure to Environmental Chemicals.

				(16)Other data and

			 surveillance systems, registries, and surveys as considered appropriate by the

			 Secretary and the Administrator of the Environmental Protection Agency.

				7.Environmental

			 health workforce development

			(a)In

			 generalThe Director of the

			 Centers for Disease Control and Prevention, in collaboration with the Director

			 of the National Institutes of Health and national and professional

			 organizations, shall expand training and educational activities relating to

			 environmental health and environmental justice for health professionals and

			 public health practitioners, including those from health disparity

			 populations.

			(b)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section such sums as may be necessary.

			8.DefinitionsIn this Act:

			(1)Environmental

			 healthThe term

			 environmental health, as defined by the World Health Organization,

			 includes both the direct pathological effects of chemicals, radiation, and some

			 biological agents, and the effects (often indirect) on health and well-being of

			 the broad physical, psychological, social, and aesthetic environment.

			(2)Environmental

			 justiceThe term environmental justice, as defined

			 by the Environmental Protection Agency, includes the fair treatment and

			 meaningful involvement of all people regardless of race, color, national

			 origin, or income with respect to the development, implementation, and

			 enforcement of environmental laws, regulations, and policies.

			(3)Health

			 disparity populationThe term health disparity

			 population means a health disparity population as described in section

			 485E(d) of the Public Health Service Act (42 U.S.C. 287c–31(d)).

			(4)StateThe

			 term State means each of the 50 States, the District of Columbia,

			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,

			 American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic

			 of the Marshall Islands, the Federated States of Micronesia, the Republic of

			 Palau, and any Indian country (as defined in section 1151 of title 18, United

			 States Code).

			

